DETAILED ACTION
Claims 1-10 are currently pending. Claims 1-10 are maintained in rejection despite Applicant’s Arguments/Remarks filed 03/11/2021. A response to Applicant’s Arguments/Remarks can be found at the end of this Office Action. This Office Action is final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Duan et al. (US 2014/0312181) in view of Unsworth et al. (US 2004/0199480).
Referring to Claim 1: Duan teaches a method for detecting rail switches degradation and failures (abstract), the method comprising the following steps: 
- step (i) : collecting and storing, in a database, rail switch measurement data measured during the rail switch moves to be analyzed (claim 5) (Para. [0070]); 
- step (ii) : applying wavelet de-noising on the stored measurement data relative to one of the switch moves to be analyzed (Para. [0053]);
- comparing (309) the obtained electric signal data with electric signal data associated to rail switch moves previously obtained by steps (i) and (ii) and associating each to a 
- determining (309) a health class for the said rail switch move to be analyzed by selecting one of the health classes associated with the previously obtained electric signal data based upon the comparison step (Para. [0081]) (Fig. 3A).
	Duan does not specifically teach applying a Discrete Wavelet Transform to obtain a “feature vector” and a discrete wavelet transform coefficient and then comparing feature vectors to determine the health class. Rather, Duan teaches using wavelet de-noising (Para. [0053]), and Duan also teaches obtaining and comparing the current average values (Para. [0056]) (Fig. 3A), or alternatively, obtaining and comparing the kernel density functions of the electric signals (Para. [0083]) (Fig. 3B). 
However, Unsworth et al. teaches a method for detecting pump system failure, wherein a fault signature or feature vector is obtained and input into a neural network to reduce computational load on the processor as compared to directly inputting the attributes, i.e., feature vectors are used rather than directly inputting values from the motor current sensor (Para. [0068]) (Figs. 1a-1c and 17). Further, Unsworth teaches using a discrete wavelet transform to obtain a feature vector and a discrete wavelet transform coefficient and using this information to correctly classify the operating state of the motor pump system (Para. [0085]) (Fig. 17); Unsworth further teaches that this approach “affords for pseudo frequency domain and time domain analysis of the signal data,” which “afford[s] great flexibility in accommodating a broad range of signal types and noise levels” (Para. [0085]) (Fig. 17).


Referring to Claim 2: Duan further teaches a method for detecting rail switches degradation and failures (401) (Fig. 4) (Para. [0095]), further comprising a step of triggering a maintenance action (“repaired or replaced”) relative to the motor bearing having performed said motor bearing move, depending on the determined health class (“third phase”) (Para. [0096]).

Referring to Claim 3: Duan further teaches a method for detecting rail switches degradation and failures, wherein the comparison and health determination steps includes the following steps: 
- determining the Euclidean distances (325) between the obtained kernel density function and the previously obtained kernel density function associated with a respective health class (Fig. 3B) (Para. [0090]); 
- comparing the Euclidean distances between the obtained feature vector and the previously obtained feature vectors (Para. [0092]); 
- determining the k smallest Euclidean distances (Para. [0093]); 

	Duan does not specifically teach determining and comparing a “feature vector” to determine the health class. Rather, Duan teaches obtaining the kernel density functions of the electric signals (Para. [0083]) and determining Euclidean distances between the kernel density functions (Para. [0090]) to select the appropriate health class (Para. [0094]) (Fig. 3B). 
However, Unsworth et al. teaches a method for detecting pump system failure, wherein a fault signature or feature vector is obtained and input into a neural network to reduce computational load on the processor as compared to directly inputting the attributes, i.e., feature vectors are used rather than directly inputting values from the motor current sensor (Para. [0068]) (Figs. 1a-1c and 17). Further, Unsworth teaches using a discrete wavelet transform to obtain a feature vector and a discrete wavelet transform coefficient and using this information to correctly classify the operating state of the motor pump system (Para. [0085]) (Fig. 17); Unsworth further teaches that this approach “affords for pseudo frequency domain and time domain analysis of the signal data,” which “afford[s] great flexibility in accommodating a broad range of signal types and noise levels” (Para. [0085]) (Fig. 17).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Duan to obtain a feature vectors, as taught by Unsworth, and to determine health classes according to distances between feature vectors in the same manner that distances are determined between kernel density 

Referring to Claim 5: Duan does not specifically teach time filtering the measurement data based on a sliding window of duration. 
However, Unsworth et al. teaches a method for detecting pump system failure that further comprises performing time filtering of the measurement data relative to the motor move based on a sliding window of duration Tw (Para. [0063])
and the Discrete Wavelet Transform is applied to the measurement data relative to a move time filtered by the sliding window (Para. [0085]) (Fig. 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Duan to time filter the measurement data based on a sliding window of duration, as taught by Unsworth, in order to “reduce the leakage effect to a minimum.” (See Unsworth, Para. [0063], last sentence).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Duan in view of Unsworth and Devaney et al. (US 2002/0186039).
Referring to Claim 4: Duan does not specifically teach normalizing the measurement data before applying the Discrete Wavelet Transform. 
However, Devaney teaches motor bearing damage detection via a wavelet analysis of the starting current transient, wherein the measurement data relative to a bearing move comprises samples (Para. [0030]) and the step (ii) further comprising the 
- calculating the mean of the samples of the measurement data relative to the bearing move and subtracting the calculated mean of each sample relative to the bearing move (Fig. 5) (Para. [0038]); and 
- calculating the standard deviation of the samples of the measurement data relative to the bearing move and dividing each sample relative to the switch move with the standard deviation (Fig. 5) (Para. [0038]); and 
the Discrete Wavelet Transform is applied to the normalized measurement data (Para. [0045]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Duan to normalize the measurement data before applying the discrete wavelet transform, as taught by Devaney, in order to more accurately identify changes in the motor being monitored.

Regarding the instant claimed steps of apparatus claims 6-10, note that the operation of the method of claims 1-5, respectively, inherently requires the apparatus as claimed.

Response to Arguments
Applicant argues that Duan fails to teach the application of a Discrete Wavelet Transform on the stored measurement data relative to one of the switch moves to be analyzed and the obtaining of a feature vector including coefficients delivered by the 
Applicant argues that Duan does not disclose the comparison of the obtained value with similar type of values previously obtained. The Examiner responds that Duan does teach the comparison of the obtained value with similar type of values previously obtained (Para. [0081] and [0044]). 
Applicant argues that Duan’s switch state identification threshold value 203 is a fixed value provided by a user, and thus, Duan does not disclose a comparison as claimed with previously obtained values. The Examiner responds that Duan’s “switch state identification threshold may be directly acquired according to experience value, or be computed according to historical data.” (Para. [0044]). Thus, Duan does teach comparison with previously obtained values, i.e., historical data.
Applicant argues that Unsworth does not teach a comparison step or determining a health class by comparison. The Examiner responds that Duan is being used to teach these limitations, and Unsworth is being used to teach using a discrete wavelet transform to obtain a feature vector and a discrete wavelet transform coefficient and using this information to correctly classify the operating state of the motor pump system (Unsworth, Para. [0085]) (Unsworth, Fig. 17). While Unsworth does not use the term “health class,” Unsworth does determine a healthy pump and various pump faults using a table and a processor (Fig. 6g) (Para. [0065]). Thus, Duan would reasonably use the teachings of Unsworth to determine the phases of Duan using comparison. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858.  The examiner can normally be reached on Monday - Friday 10:00am to 6:00 pm CDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617